Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1 and 19-20 are independent.
This Application was published as U.S. 2020/0379986.
Earliest apparent priority:  31 May 2019.

Note the DSMER invitation below: Claims have an abstract idea 101 rejection; under this pilot program you can postpone responding to the 101 rejection because by the time the prior art issues are handled, the 101 may have been also removed as a side-effect and you would not have needed to address it separately.  Please see the formal notice and information below.  Participation requires the filing of a form PTO/SB/456.

This Application pertains to a natural language processing system for extracting pieces of information from the text of a conversation and cross-checking the extracted information against a list of facts and flagging where the information in the text deviates from the established predetermined facts.  The facts are called “boundary conditions” and deviation from the facts is called “breaching the boundary condition.”  “Boundary condition” is not a term of art in the arts of speech or natural language processing.  Therefore, it requires to be defined inside the claim language with particularity.  Note the supporting Specification:
[0038] In some implementations, the content items 262 indicate the boundary condition(s) 222 for a subject (e.g., the subject 56 shown in FIGS. 1A-1C). In some implementations, one of the boundary conditions 222 includes a numerical range 222a. For example, in some implementations, the boundary condition 222 for a particular pharmaceutical drug may include a dosage range for that particular pharmaceutical drug (e.g., a dosage quantity range). In some implementations, the boundary conditions 222 include a set of whitelisted phrases 222b (e.g., a set of approved phrases, for example, a set of phrases that have been approved by the FDA). In some implementations, the set of whitelisted phrases 222b correspond to a warning (e.g., a set of medical side effects of a pharmaceutical drug). In some implementations, the boundary conditions 222 include a set of blacklisted phrases 222c (e.g., a set of phrases that have been specifically barred, for example, a set of phrases that the FDA has barred a drug manufacturer from using in connection with their pharmaceutical drug). In some implementations, the boundary conditions 222 include FDA-approved medical use(s) 222d for a pharmaceutical drug or a medical device. In some implementations, the boundary conditions 222 include FDA-approved treatment plan(s) for a medical condition.

[0040] In various implementations, the conversation analyzer 220 generates a conversation analysis 224 that indicates whether or not the information 214 satisfies the boundary condition(s) 222. In some implementations, the information 214 includes a numerical value 214a. In such implementations, the conversation analyzer 220 determines whether or not the numerical value 214a specified in the information 214 is within the numerical range 222a. If the numerical value 214a specified in the information 214 is within the numerical range 222a, the conversation analysis 224 indicates that the information 214 satisfies the numerical range 222a. If the numerical value 214a specified in the information 214 is outside the numerical range 222a, the conversation analysis 224 indicates that the information 214 breaches (e.g., does not satisfy) the numerical range 222a. 

[0041] In some implementations, the information 214 includes a set of phrases 214b. In such implementations, the conversation analyzer 220 determines whether or not the set of phrases 214b include one or more of the whitelisted phrases 222b. If the set of phrases 214b specified in the information 214 include one or more of the whitelisted phrases 222b, the conversation analysis 224 indicates that the information 214 satisfies the boundary condition(s) 222. If the set of phrases 214b do not match the whitelisted phrases 222b (e.g., if the set of phrases 214b do not include any of the whitelisted phrases 222b), the conversation analysis 224 indicates that the information 214 breaches the boundary condition(s) 222. For example, if the information 214 does not include a warning related to a pharmaceutical drug or a medical device (e.g., medical side effects of the pharmaceutical drug), the conversation analysis 224 indicates that the information 214 breaches the boundary condition(s) 222. 

[0042] In some implementations, the conversation analyzer 220 determines whether or not the set of phrases 214b include one or more of the blacklisted phrases 222c (e.g., an unverified medical claim regarding a pharmaceutical drug or medical device). If the set of phrases 214b specified in the information 214 match the blacklisted phrases 222c (e.g., if the set of phrases 214b include the unverified medical claim), the conversation analysis 224 indicates that the information 214 breaches the boundary condition(s) 222. If the set of phrases 214b do not include the blacklisted phrases 222c (e.g., if the set of phrases 214b do not include the unverified medical claim), the conversation analysis 224 indicates that the information 214 satisfies the boundary condition(s) 222. For example, if the information 214 does not include common unverified medical claims regarding a pharmaceutical drug or a medical device, the conversation analysis 224 indicates that the information 214 satisfies the boundary condition(s) 222. 

[0043] In some implementations, the conversation analyzer 220 determines that the information 214 references a medical use 214c for a pharmaceutical drug or medical device. In such implementations, the conversation analyzer 220 determines whether the medical use 214c matches the FDA-approved medical use(s) 222d for that particular pharmaceutical drug or medical device. If the medical use 214c specified in the information 214 matches the FDA-approved medical use(s) 222d for that particular pharmaceutical drug or medical device, the conversation analysis 224 indicates that the information 214 satisfies the boundary condition(s) 222. If the medical use 214c specified in the information 214 does not match the FDA-approved medical use(s) 222d for that particular pharmaceutical drug or medical device, the conversation analysis 224 indicates that the information 214 breaches the boundary condition(s) 222.
….


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 depends from Claim 11 where it is very likely that depending from Claim 10 was intended:
11. The method of claim [[11]] 10, 
wherein the information being conveyed by the person is an answer to a question that matches one of the machine-generated questions; and 
wherein determining whether the information satisfies the boundary condition includes determining whether the answer being conveyed by the person matches the corresponding machine-generated answer. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 1: The independent Claims are directed to statutory categories: 
Claim 1 is a method claim and directed to the process category of patentable subject matter.
Claim 19 is a computer-readable-storage device claim and is directed to the machine or manufacture category of patentable subject matter.
Claim 20 is a system claim and directed to the machine or manufacture category of patentable subject matter.
Step 2A, Prong One: Does the Claim recite a Judicially Recognized Exception? Abstract Idea? Are these Claims nevertheless are considered Abstract as a Mathematical Concept (mathematical relationships, mathematical formulas or equations, mathematical calculations), Mental Process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), or Certain Methods of Organizing Human Activity (1-fundamental economic principles or practices (including hedging, insurance, mitigating risk), 2-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), 3- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and fall under the judicial exception to patentable subject matter?)
The rejected Claims are directed to Mental Processes or Methods of Organizing Human Activity.
Step 2A, Prong Two: Additional Elements that Integrate the Judicial Exception into a Practical Application? Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
The rejected Claims do not include additional limitations that point to integration of the abstract idea into a practical application.
Claim 1 is a generic automation of a mental process since a person can listen in on a conversation and see how many errors occur. We have a new question (prong 2 of step 2A) in the 101 analysis that asks whether the abstract idea is integrated with a practical application. The answer is no in this instance because there is no technological solution in the Claim that “integrates” the abstract idea. The Claim only suggests that the abstract idea be applied. It does not describe an application. 
1. A method comprising: 
at a device including a display, a processor and a non-transitory memory: [Well-understood routine and conventional computer components with a loose nexus to the other claimed limitations.]
detecting a conversation in which a person is conveying information regarding a subject; [Jack is listening to Bob and Dave talking about antibiotics.  Bob is saying that antibiotics include acetaminophen.]
determining whether the information satisfies a boundary condition associated with the subject, [Jack notices that acetaminophen is not an antibiotic.]
wherein the boundary condition is defined by a set of one or more content items related to the subject; and [The “boundary condition” here would be a list of antibiotics.]
displaying an indicator that indicates whether or not the information being conveyed by the person satisfies the boundary condition associated with the subject. [Jack notices that Bob is saying that antibiotics include acetaminophen and because acetaminophen is not an antibiotic, Jack interjects and tell them that.]

Step 2B: Search for Inventive Concept: Additional Element Do not amount to Significantly More: The limitations of "at a device including a display, a processor and a non-transitory memory:” are well-understood, routine, and conventional machine components that and are being used for their conventional and rather generic functions. Additionally, these limitations are expressed parenthetically and lack nexus to the Claim language and as such are a separable and divisible mention to a machine. Accordingly, they are not sufficient to cause the Claim to amount to significantly more than the underlying abstract idea. 

The Dependent Claims do not add limitations that could help the Claim as a whole to amount to significantly more than the Abstract idea identified for the Independent Claim:

2. The method of claim 1, further comprising extracting the boundary condition from the set of one or more content items. [Set of antibiotic names.]

3. The method of claim 2, wherein the set of one or more content items include structured data that is organized in a defined format that includes a plurality of labels, and wherein extracting the boundary condition includes retrieving a value associated with at least one of the plurality of labels. [Jack can check a database of antibiotics with their names/labels.]

4. The method of claim 2, 
wherein the set of one or more content items include unstructured data that is not organized in a defined format that includes a plurality of labels; and [This is a list on paper.]
wherein extracting the boundary condition comprises: 
converting the unstructured data into structured data that is organized in the defined format that includes the plurality of labels; and [This is entering the list into a database by a keyboard.]
retrieving a value associated with at least one of the plurality of labels. [This is picking a value from the database.]

5. The method of claim 1, 
wherein the boundary condition includes a numerical range and the information being conveyed by the person includes a numerical value; and 
wherein determining whether the information satisfies the boundary condition includes determining whether the numerical value being conveyed by the person is within the numerical range indicated by the boundary condition. [Bob is giving a wrong dose for a valid antibiotic such as amoxicillin and Jack catches the error.]

6. The method of claim 1,
wherein the boundary condition includes a set of one or more phrases and the information being conveyed by the person includes a phrase; and [The names or doses are phrases.]
wherein determining whether the information satisfies the boundary condition includes determining whether the phrase being conveyed by the person is within the set of one or more phrases indicated by the boundary condition. [Jack determines that acetaminophen is not included in the list of antibiotics.]

7. The method of claim 1, 
wherein the subject is a pharmaceutical drug; [Conversation is about antibiotics and the drug name used is amoxicillin.]
wherein the information being conveyed by the person is a medical use for the pharmaceutical drug, dosage information for the pharmaceutical drug or a treatment plan that includes administration of the pharmaceutical drug; and [Bob is telling Dave to take 500 mg of amoxicillin.]
wherein the boundary condition includes FDA-approved medical uses for the pharmaceutical drug, FDA-approved dosages for the pharmaceutical drug or FDA-approved treatment plans in which the pharmaceutical drug can be used. [FDA approves 500 mg of amoxicillin for most uses.]

8. The method of claim 1, 
wherein the subject is a medical device; [Conversation is about using the BP device.]
wherein the information being conveyed by the person is a medical use for the medical device; and  [Bob is telling Dave to use the device on his left arm.]
wherein the boundary condition includes FDA-approved medical uses for the medical device. [FDA approves the use the device on his left arm.]

9. The method of claim 1, 
wherein the subject is a medical condition; [Conversation is about a sore throat.]
wherein the information being conveyed by the person is a treatment plan for the medical condition; and [Bob is telling Dave to take the pill for 10 days and 3 times a day.]
wherein the boundary condition includes FDA-approved treatment plans for the medical condition. [FDA approves taking such doses of this drug for the condition of sore throad.]

12. The method of claim 1, wherein the set of one or more content items include documents. [Bob is talking about a particular journal article that discusses the dosage.]

13. The method of claim 1, wherein the indicator includes a satisfaction indicator that indicates that the information satisfies the boundary condition associated with the subject. [Jack nods his head in approval.]

14. The method of claim 1, wherein the indicator includes a breach indicator that indicates that the information breaches the boundary condition associated with the subject. [Jack shakes his head in disapproval.]

15. The method of claim 1, wherein the indicator includes a satisfaction indicator that indicates that a first portion of the information satisfies the boundary condition and a breach indicator that indicates that a second portion of the information breaches the boundary condition. [Describe the “indicator” with particularity and also its relationship with the portions:  Is the text shown on the display?  Are portions highlighted?  Connect tightly to the computer environment with particulars.  Jack can nod and then shakes his head as the conversation proceeds.]

16. The method of claim 1, wherein the indicator includes a proposed modification to the information in order to satisfy the boundary condition associated with the subject. [Jack can correct Bob by intervening in the conversation.]

17. The method of claim 1, wherein the indicator includes a score that indicates how often the person provides information that satisfies or breaches the boundary condition. [Jack can grade Bob.]

18. The method of claim 1, further comprising: 
displaying a portion of the set of one or more content items in response to the information breaching the boundary condition, wherein the boundary condition is derived from the portion. [Jack can repeat the wrong part that Bob said and tell him 100 mg of amoxicillin won’t be sufficient.  Display is incidental and can be a note.  Start from the independent  Claim and interweave the machine components including automatic speech recognition, speech synthesis, natural language processing, etc.]

With respect to Independent Claim 19 and independent Claim 20, which have limitations similar to the limitations of Claim 1, the additional machine related limitations are well-understood routine and conventional components expressed parenthetically and lack nexus to the Claim language and as such are a separable and divisible mention to a machine. Accordingly, they do not include additional limitations that cause the Claim as a whole to amount to more than the underlying abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (U.S. 20210210213) in view of Kodish-Wachs (U.S. 11,062,704).
Regarding Claim 1, Dai teaches:
1. A method comprising: 
at a device including a display, a processor and a non-transitory memory: [Dai, Figure 11, “Display Unit 1140,” “Processing Unit 1110,” and “Storage Unit 1120.”  Figure 10, “program product 1000.”]
detecting a conversation in which a person is conveying information regarding a subject;  [Dai, Figure 11, “I/O Interface 1150.”  Figure 9, “Inputting Module 901.”  Figure 1, “Acquire consultation information on medication of a patient S101.”  “[0093] Exemplarily, according to the consultation information about the patient's medication entered by the user, for example, "I am 72 years old, have a cold recently, and are allergic to penicillin, please recommend the medicines I can use." ….”  The “subject” of the Claim is taught by the “medication for the particular condition/illness” which is a cold in this example, in S101 of Figure 1 of Dai and the example of [0093].  The “consultation” of Dai suggests the “conversation” of the Claim because it may involve a back and forth with the patient and the questioning of the patient.  However, Dai does not teach that expressly.]
determining whether the information satisfies a boundary condition associated with the subject, wherein the boundary condition is defined by a set of one or more content items related to the subject; and [Dai, (note the phrase “boundary condition” is not defined by the Claim and is not a term or art.)  Figure 1, S102: “[0077] In step S102, a preset medicine knowledge graph is queried based on the consultation information to filter out a target recommended medicine and unrecommended medicine information.”  The “boundary conditions” defined as “content items” related to the “subject” are the medication labels that are “related” to the particular condition/illness/cold of the speaker/patient.]
displaying an indicator that indicates whether or not the information being conveyed by the person satisfies the boundary condition associated with the subject. [Dai, Figures 1 or 2, S103, S203. Figure 8 shows the “display” of “recommended” and “unrecommended” medicines which teach the “boundary condition” of the Claim because they constitute “a set of one or more content items related to the subject.”  “Output the target recommended medicine and the unrecommended medicine information S103.”  “[0136] FIG. 8 schematically illustrates a medicine recommendation result output in text according to an exemplary embodiment of the present disclosure. Referring to FIG. 8, the information bar 801 is used for displaying the patient's icon (photo), name, serial number, age, sex, and other basic information, and the result bar 802 is used for displaying names of recommended medicines, names of unrecommended medicines, reasons for non-recommendation, and the like.”]

    PNG
    media_image1.png
    277
    544
    media_image1.png
    Greyscale

 	Dai does not teach that the information is extracted from a conversation setting.
Kodish-Wachs teaches:
…
at a device including a display, a processor and a non-transitory memory: [Kodish-Wachs, Figure 5, “Presentation Components 516,” “Processors 514,” and “Memory 512.”  “Presentation component(s) 516 present data indications to a user or other device. Exemplary presentation components include a display device, speaker, printing component, vibrating component, etc.”  Col. 2, 10-15.  “It is to be understood that the present disclosure may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Preferably, embodiments of the present disclosure are implemented in software as a program tangibly embodied on a program storage device. The program may be uploaded to, and executed by, a machine comprising any suitable architecture. Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units (CPUs), a random access memory (RAM), and input/output (I/O) interface(s)….”  Col. 3, lines 57-66.]
detecting a conversation in which a person is conveying information regarding a subject;  [Kodish-Wachs,  See Figure 4 for an example of a “conversation” where a patient is “conveying information regarding the subject” of his potential cold.  Figure 3, “retrieved dialogue data 310” and “determine a target concept within the dialogue data 320.”  Title:  “Processing multi-party conversations.”  The difficulty of extracting information from a multi-party conversation is discussed: “… Whereas a static natural language context may include receiving input from a single entity or source (e.g., search query, a personal dictation, or an article), the dynamic natural language context may include multiple entities (e.g., conversation between two people).  For instance, in a dynamic natural language context, one entity may be interrupted by the other, leading to incomplete statements and thoughts….”  Col. 1, lines 45-57.  ]
determining whether the information satisfies a boundary condition associated with the subject, wherein the boundary condition is defined by a set of one or more content items related to the subject; and [Kodish-Wachs, (note the phrase “boundary condition” is not defined by the Claim and is not a term or art.)  Figure 4 shows “a set of one or more content items related to the subject” of the patient’s cold/physical condition, the “content items” including his symptoms, his health-related habits such as smoking, his vaccinations, and the drugs he has been taking.  Any of these pieces of information teach the “boundary condition” of the Claim according to “wherein the boundary condition is defined by a set of one or more content items related to the subject.”  “Satisfying a boundary condition” associated with the Claim is taught by f these parameters of interest being present or absent.  “In an exemplary aspect, a first dialogue goal of Absent Symptoms can be determined for the first dialogue segment 422. This can be based on a machined learned model. In one instance, the machine learned model may rely on key words to identify the dialogue goal, such as the key words of "fevers" 402a, "chills" 402b, "sore throat" 402c, "Do you still have that going on today?" 402d, and "no" 402e. In exemplary aspects, the key words to determine the dialogue goal can be associated with the first dialogue segment 422 and any surrounding dialogue segments. As illustrated, in one aspect, it is determined that the first dialogue goal may be Absent Symptoms. It may also be determined that the key words, e.g., "sore throat" 402c, is a target concept. A structured link can then be generated, linking the target concept of "sore throat" 402c to the dialogue goal of Absent Symptoms.”  Col. 18, lines 4-19.]
displaying [Kodish-Wachs does not teach presentation to the user (which could be a patient or a medical practitioner).] an indicator that indicates whether or not the information being conveyed by the person satisfies the boundary condition associated with the subject. [Kodish-Wachs teaches that its system detects the drug “Lisinopril” in the speech of the patient as a “target concept” /  “information” / Keyword and can link it to dialog goal/ “boundary condition” of “Medication Intervention” which can have secondary dialog goals of  “effective” or “ineffective.”  If Lisinopril is effective for the goal of “Medication Intervention” then it satisfies the “boundary condition” associated with the subject of whatever condition or disease the patient is taking Lisinopril for.  The correlations are stored in the physician’s notes.  “By way of example, a natural processor can determine a dialogue goal with respect to an exemplary utterance of "I am taking Lisinopril." The natural language processor can identify the term Lisinopril (which is a term associated with a medical concept) to determine that the entity's dialogue goal relates to a medication. The natural language processor can further identify the predefined key word or phrase of "I am taking" to determine that the entity's dialogue goal indicates that the entity is communicating that the medication is a current medication. As such, the natural language processor can determine that the utterance "I am taking Lisinopril" is associated with a dialogue goal of Current Medication. As explained in more detail below, the utterance (and any target concepts or extracted concepts) of Lisinopril can then be stored in a structured database in association with the dialogue goal of Current Medication.”  Col. 8, lines 52-67.  “In various embodiments, the dialogue goals may be organized in a hierarchical structure. For instance, a primary dialogue goal may have a plurality of secondary dialogue goals. In one embodiment, the primary dialogue goal of Diagnosis may include a second dialogue goal of Relevant Symptoms. For instance, a target concept of "Lisinopril" may be linked to a primary dialogue goal of Medication Intervention. The target concept of "Lisinopril" may further be linked to a secondary dialogue goal such as "Effective" or "Ineffective." The plurality of dialogue goals allow the computer to understand and process the dialogue data.”  Col. 11, lines 44-54.   Figure 4 is focused on collecting information.  Figure 3 ends with “generate structured dialogue data 340.” Figure 2 shows the “structured dialogue data 204” that establishes links between the various elements.  The description of Figure 2 indicates that the “structured dialogue data 204” which shows the relationship between “Still referring to FIG. 2, the dialogue data 202 may comprise one or more concepts within dialogue segment 216. For example, the dialogue data 202 may comprise a first target concept "Flu" 218 and a second target concept "Tylenol Cold & Flu" 220. These target concepts can be identified by a natural language processor 222 associated with a computing device 224. As illustrated, structured dialogue data 204 can be generated from the dialogue data 202 through a computing device 224 (such as the computing device 500 of FIG. 5). The structured dialogue data 204 can capture relationships between one or more dialogue goals and the target concept. For example, the dialogue goal "Potential Condition" 208 may be linked to the extracted concept of "Flu" 214. In addition, the structured dialogue data may capture the association of a second dialogue goal "Medications and Outcomes" 210 and the extracted concept of "Acetaminophen" 212. In embodiments, the structured dialogue data may be generated based on filtering the target concepts from the remaining utterances or words. For example, a structured dialogue data may be generated and recorded in a doctor's note indicating that the patient suspects they have the Flu. Accordingly, one or more utterances within the dialogue segments may be filtered, such as the utterances or words of "think," "have," "just," "took," etc.”  Col. 15, line 55 to Col. 16, line 13.]  

    PNG
    media_image2.png
    500
    865
    media_image2.png
    Greyscale

Dai and Kodish-Wachs pertain to determining a medical condition of a patient based on conducting NLP on input speech (dialog with a medical professional or input of speech by the patient) and extracting information from the speech and it would have been obvious to combine the extraction of information from a conversation from Kodish-Wachs which teaches including the information in the medical notes with the system of Dai which teaches presentation of the recommended and unrecommended medicines to the medical practitioner on a display but does not expressly teach extracting the initial information from a conversation for completeness and to be able to extract the required information from a conversation setting which is more common in medical consultation settings.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Dai teaches:
2. The method of claim 1, further comprising extracting the boundary condition from the set of one or more content items. [Dai, Figure 7, S702, and Figure 8, the list of medicines: medicine 1, medicine 2, ….  “[0125] In step S702, based on the medicine knowledge graph, all medicine name entities associated with the target disease are obtained as the first recommended medicines, and the medicine usage precaution entities associated with the first recommended medicines are also obtained.”]
(Kodish-Wachs, the “content items” are taught by “keywords” of the reference that can be the “dialogue goals” or “extracted target concepts.”  “Boundary conditions” were mapped to “dialogue goals” of the reference.)

Regarding Claim 3, Dai teaches:
3. The method of claim 2, 
wherein the set of one or more content items include structured data that is organized in a defined format that includes a plurality of labels, and [Dai teaches that the information / “content items” / medicine names are organized in a structured graph:  “[0107] In an exemplary embodiment, the present application organizes the acquired medical data into a graph logic data structure based on the concept of graph theory….” ]
wherein extracting the boundary condition includes retrieving a value associated with at least one of the plurality of labels. [Dai.  One example of “boundary condition” is the name of the recommended or unrecommended medicine and another example is the dosage and both are taught by Dai as included in the structured graphs:  “[0108] Based on the concept of graph theory, nodes may include entities such as disease name, medicine name, medicine usage and dosage, and relationships may include medicines, usage and dosage, specifications and the like. In this way, medical data may be thus represented and stored through these nodes and relationships. The data triplet "entity-relationship-entity" is determined, and then the acquired medical data can be connected together to obtain a relationship network, thereby constructing the medicine knowledge graph. For example, taking Gankan.TM., a medicine for treating upper respiratory tract infections, as an example, the information contained in the medicine specification can be stored in the medicine knowledge graph through the above-mentioned "entity-relationship-entity" data triplet: "upper respiratory tract infection" (entity)--"medicine" (relationship)--"Gankang" (entity), "Gankang" (entity)--"contraindications for use" (relationship)--"prohibited for those having severe liver and kidney dysfunction" (entity), "Gankang" (entity)--"side effects" (relationship)--"occasionally rash, urticaria, medicine fever and neutropenia" (entity).”  See also [0190] for uses of Neo4j “a high-performance NOSQL database.”]

Regarding Claim 4, Dai teaches:
4. The method of claim 2, 
wherein the set of one or more content items include unstructured data that is not organized in a defined format that includes a plurality of labels; and   [Dai teaches organizing the medical data into a structured graph which means that they begin as “unstructured data”:  “[0107] In an exemplary embodiment, the present application organizes the acquired medical data into a graph logic data structure based on the concept of graph theory….”  The medicines have their names as labels in addition to other labels that indicated one of their characteristics:  “[0112] In a specific example, the medicine knowledge graph constructed in the above manner includes a total of more than 520,000 medicines, more than 1.14 million entity nodes, and a total number of three triples (that is, the total number of knowledge items that express the relationship between nodes) is more than 12.15 million. A total number of medicine labels is 78, including information such as product ingredients, usage and dosage, indications, contraindications, pharmacological effects, interactions and the like. It takes less than a minute to import all those knowledge items into neo4j for storage.”]
wherein extracting the boundary condition comprises: 
converting the unstructured data into structured data that is organized in the defined format that includes the plurality of labels; and [Dai, See Figure 6 for the structured data.  “[0107] … It takes less than a minute to import all those knowledge items into neo4j for storage.”  “[0109] … Neo4j is a high-performance NOSQL database (Not Only SQL, generally referred to as a non-relational database), which stores structured data on the network instead of tables….”  “[0114] FIG. 6 schematically illustrates the data storage form of the medicine knowledge graph according to an exemplary embodiment of the present disclosure. Referring to FIG. 6, columns A and C respectively represent entities in the above data triplet, for example, corresponding to disease name entities and the medicine name entity; columns B and D are the name and type of the relationship, for example, both are r2, which indicates the treatment relationship between the columns A and C. With reference to FIG. 5, the symbols in columns A and C can be determined by collecting the medicine specification and for example by serial numbering.”]
retrieving a value associated with at least one of the plurality of labels. [Dai. Retrieval from Neo4j:  ‘[0115] In the technical solutions provided by the embodiments shown in FIGS. 4-6, by importing a text-to-symbol mapping table into the medicine knowledge graph constructed by Neo4j, the retrieval speed of related information search can be improved, and the retrieval results can be returned through direct matching in the imported mapping table. Correspondingly, by using the schema index in neo4j, the time for the method of recommending medicine according to the disclosed embodiments to return the result can reach milliseconds, thereby further improving the efficiency and response speed of medicine recommendation and, thus, improving user experience.”]

    PNG
    media_image3.png
    277
    424
    media_image3.png
    Greyscale


Regarding Claim 6, Dai teaches:
6. The method of claim 1,
 wherein the boundary condition includes a set of one or more phrases and the information being conveyed by the person includes a phrase; and [Dai teaches that the “boundary conditions” are the indicated/recommended medication and the contra-indicated/unrecommended medication which have “usage precautions B1, B2, B3” associated with them.  Further, Figure 8 shows that for the contra-indicated medications the “Reason” is included in the form “Medicine 5, Reason 1.”  These teach the “set of one or more phrases” of the Claim.  Further, the “information conveyed by the person” is likely his condition (illness) which is also conveyed with a set of phrases.  “[0093] Exemplarily, according to the consultation information about the patient's medication entered by the user, for example, "I am 72 years old, have a cold recently, and are allergic to penicillin, please recommend the medicines I can use."…”]
wherein determining whether the information satisfies the boundary condition includes determining whether the phrase being conveyed by the person is within the set of one or more phrases indicated by the boundary condition. [Dain the example that follows teaches that “penicillin” is an “unrecommended medicine” for the obvious reason that it will send the patient into shock and “penicillin” is a “phrase conveyed by the person in his speech and would also become a “boundary condition” based on the other phrases of the input: “[0093] Exemplarily, according to the consultation information about the patient's medication entered by the user, for example, "I am 72 years old, have a cold recently, and are allergic to penicillin, please recommend the medicines I can use."…”]

Regarding Claim 7, Dai teaches:
7. The method of claim 1, 
wherein the subject is a pharmaceutical drug; [Dai, Figure 1, S101:  “Acquire consultation information on medication of a patient.”  The subject is medication/pharmaceutical.]
wherein the information being conveyed by the person is a medical use for the pharmaceutical drug, dosage information for the pharmaceutical drug or a treatment plan that includes administration of the pharmaceutical drug; and [Dai, Figure 1, S102:  “[0077] In step S102, a preset medicine knowledge graph is queried based on the consultation information to filter out a target recommended medicine and unrecommended medicine information.”  At least the “medical use” of the medication is queried and obtained.]
wherein the boundary condition includes FDA-approved medical uses for the pharmaceutical drug, FDA-approved dosages for the pharmaceutical drug or FDA-approved treatment plans in which the pharmaceutical drug can be used. [Dai, Figure q, S102, “[0078] In some embodiments, the medicine knowledge graph here is constructed based on medical literature knowledge and clinical practical data….”  Figure 5, the top line shows the dosage of the drug, 3rd and 6th lines show the suitable uses of the drug.    Figure 3 shows the “medicine data” that is collected to be provided to a user and includes:  “[0099] In step S301, medicine data is collected and includes names of medicines, names of diseases to which the medicines apply, and precautions for usage of the medicines.”  “[0038] … the medicine data further includes a medicine dosage, and the method further includes outputting the medicine dosage along with the target recommended medicine to a user.”]

Regarding Claim 12, Dai teaches:
12. The method of claim 1, wherein the set of one or more content items include documents. [Dai, Figure 3.  In the Claims the “content items” define the “boundary conditions” such as the “dosage” of the Claim.  Figures 3 and 5 show that the information that is used to determine the “medicine” and its “usage precautions” etc. are collected by means of a “web crawler.”  “[0101] In an exemplary embodiment, medicine-related data is crawled from major medicine and disease websites, and the acquired medicine data includes names of medicines, names of diseases to which the medicines apply, and precautions for usage of the medicines….”  “[0102] In an exemplary embodiment, the above medicine knowledge graph is constructed based on medical literature knowledge and clinical practical data….”  Both “websites” and “medical literature” provide information such as “usage precaution” / “boundary condition” and teach “documents” of the Claim.]

Regarding Claim 13, Dai teaches:
13. The method of claim 1, wherein the indicator includes a satisfaction indicator that indicates that the information satisfies the boundary condition associated with the subject.  [Dai, Figure 6, the list of recommended medicines is displayed and the items displayed teach the “satisfaction indicators” of the Claim because they indicate that the particular medicine satisfies the boundary condition of being recommended.]

Regarding Claim 14, Dai teaches:
14. The method of claim 1, wherein the indicator includes a breach indicator that indicates that the information breaches the boundary condition associated with the subject. [Dai, Figure 6, the list of unrecommended medicines is also displayed and the items displayed teach the “satisfaction indicators” of the Claim because they indicate that the particular medicine breaches the boundary condition of being recommended.]

Regarding Claim 18, Dai teaches:
18. The method of claim 1, further comprising: 
displaying a portion of the set of one or more content items in response to the information breaching the boundary condition, [Dai, Figure 8 showing the recommended and unrecommended medicine names which constitute the boundary condition for the disease communicated in the conversation.]
wherein the boundary condition is derived from the portion. [Dai, Figures 3-4, the recommended and unrecommended medicine names are derived from the structured graph that connects them to the disease and are “derived from the portion” of the conversation the communicates the disease.]

Claim 19 is a computer program product system claim with limitations corresponding to the limitations of method Claim 1 and is rejected under similar rationale.  Additionally:
19. A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device, cause the device to: [Dai, Figure 10, “Program product 1000.”]
 detect a conversation in which a person is conveying information regarding a subject; 
determine whether the information satisfies a boundary condition associated with the subject, wherein the boundary condition is defined by a set of one or more content items related to the subject; and 
display an indicator that indicates whether or not the information being conveyed by the person satisfies the boundary condition associated with the subject. 

Claim 20 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.  Additionally:
20. A device comprising: 
one or more processors; [Dai, Figure 11, “Processing Unit 1110”.]
a non-transitory memory; [Dai, Figure 11, “Storage Unit 1120.”]
one or more displays; and [Dai, Figure 11, “Display Unit 1140.”]
one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: [Figure 10, “[0160] Referring to FIG. 10, a program product 1000 for implementing the above method according to an embodiment of the present disclosure is described, which may employ a portable compact disk read-only memory (CD-ROM) and include program codes, and may be included in a terminal device, for example, running on a personal computer….”]
detect a conversation in which a person is conveying information regarding a subject; 
determine whether the information satisfies a boundary condition associated with the subject, wherein the boundary condition is defined by a set of one or more content items related to the subject; and 
display an indicator that indicates whether or not the information being conveyed by the person satisfies the boundary condition associated with the subject.

Claims 5, 8, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dai and Kodish-Wachs in view of Ehsani (U.S. 2013/0339030).
Regarding Claim 5, Dai teaches:
5. The method of claim 1, 
wherein the boundary condition includes a numerical range and the information being conveyed by the person includes a numerical value; and [Dai teaches dosage as one type of information that stored in the database associated with each medicine.  “[0103] In an exemplary embodiment, the acquired medicine data, in addition to the name of medicine, the name of disease to which the medicine applies, and precautions for usage of medicine, may also include the dosage of medicine. In this way, when the medicine is recommended to the user through the medicine knowledge graph, the information such as the dosage of medicines can be simultaneously pushed to the user, thereby improving the convenience of the user in recommending medicines through the medicine knowledge graph.”  “[0108] Based on the concept of graph theory, nodes may include entities such as disease name, medicine name, medicine usage and dosage, and relationships may include medicines, usage and dosage, specifications and the like….”  “[0154] In an exemplary embodiment of the present disclosure, based on the foregoing solution, the medicine data further includes a medicine dosage, and the outputting module 903 is further configured to output the medicine dosage along with the target recommended medicine to a user.”]
wherein determining whether the information satisfies the boundary condition includes determining whether the numerical value being conveyed by the person is within the numerical range indicated by the boundary condition. 
	Dai conveys the dosage information for a recommended drug to the user of the system but does not teach checking on whether the health professional is prescribing the correct dosage.
Kodish-Wachs teaches that dialogue segments may includes “numbers” which is consistent with drug dosage. However, Kodish-Wachs does not teach that the dialogue is being checked for correctness.
	Ehsani teaches:
wherein the boundary condition includes a numerical range and the information being conveyed by the person includes a numerical value; and [Ehsani, Figure 7, the “boundary condition” in this case is the acceptable dosage of amoxicillin for ear infection in a person (adult or child).  “What is the dosage for amoxicillin?” to “500 mg (720)” which is the number conveyed by the “person” / user in Figure 7 or “doctor 610” in Figure 6.]
wherein determining whether the information satisfies the boundary condition includes determining whether the numerical value being conveyed by the person is within the numerical range indicated by the boundary condition. [Ehsani, Figure 7, “The pediatric dose is 20-50 mg per day.  500 mg would be considered an overdose. 735.”  Here the boundary condition is determined to be 50 mg max and 500 mg  that is input by the “doctor 610” of Figure 6 is not within the “boundary conditions” of 20 to 50.  “[0070] Now consider the same use-case as in FIG. 6 but with the system running in active mode as shown in FIG. 7. Imagine the heath care provider has finished the exam, and now wants to interact with the system in order to complete the record. The health care provider might switch the system mode to active by saying `Computer, switch to active mode`. Switching to active modes means that the will now query for missing information and also be tasked with monitoring the data input for correctness and completeness. Since up to the current moment in time, no value had been captured for dosage, the system asks for it by outputting an audio signal such as "What is the dosage for the amoxicillin?" The user provides the data by speaking a value such as "500 mg," which is interpreted by the ASR engine and Dialog Interface Engine, and then inserted into the appropriate field in the form and displayed to the user. Dialog Interface Engine The domain model provides information that this is an acceptable adult dose so no out of range problem is indicated. The system queries for the next empty field which is weight. The user's response "seventeen kilograms" is filled in as the value for weight on the display. At this point the domain model provides information that this weight is small enough to indicate a pediatric patient and the system will display and speak an out of range warning for the dosage. The user corrects the error and the new value "50" replaces the previous value "500" on the display.”]
Dai/Kodish-Wachs and Ehsani pertain to determining a medical condition of a patient based on conducting NLP on input speech on contents of a conversation and extracting information from the speech and it would have been obvious to combine the extraction of a numerical dose information from the conversation and cross-checking the information against acceptable dose of the particular drug from Ehsani with the system of combination in order to provide a check on the health professional and a warning to him.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

    PNG
    media_image4.png
    529
    458
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    637
    449
    media_image5.png
    Greyscale

Regarding Claim 8, Dai and Kodish-Wachs do not discuss data from medical devices although, at the least, a blood pressure device and a thermometer device are routinely (and almost inherently) utilized during any medical conversation regarding an examination.
Ehsani expressly teaches and the teachings suggest:
8. The method of claim 1, 
wherein the subject is a medical device; [Ehsan is directed to capture of conversations between a patient and a doctor (see Figure 6) where the conversation falls in the medical domain and where the medical domain includes discussion of medical devices:  “[0019] Another aspect of the inventive subject matter can include translating from speech to one or more customizable electronic forms format for a specific domain. As used herein, "domain" simply refers to a discipline, technical field, and/or subject matter that has a set of related data, information, or rules. Health care, for example, could be a domain since it may have a set of related data, information, or rules. Domains may be comprised of sub-domains or subclasses within the domain. For example, the health care domain may include a subclass for disease prevention, diagnostics, treatment, drugs and prescriptions, medical devices, and medical procedures. Constraining the functionality of an instantiation of the system to a specific domain has the advantage of significantly increasing the understanding accuracy of such system by incorporating domain knowledge.”]
wherein the information being conveyed by the person is a medical use for the medical device; and [Ehsani, Figure 1 or 6.  The “Domain Concept Objects 185” include “medical domain concept objects” which in turn include “medical devices.”  See claims 1, 7, and 8 of Ehsani that set the chain from “domain specific database storing domain concept objects” where the “domain concept objects are medical domain concept objects” which relate to “a diagnosis, a prognosis, a prescription, a procedure, a drug, a treatment, a therapy, a referral, a clinic, a service, and a medical device.”]
wherein the boundary condition includes FDA-approved medical uses for the medical device. [Ehsani expressly teaches that the domains discussed include medical devices.  Ehsani expressly teaches (Figures 5 and 7) that errors in the input are flagged and a notification/warning issued to the doctor/user that his input is likely wrong.  See Figure 5, “mapping matched data elements to domain object 540.”  These teachings taken together with the above teachings that “domain objects” include the subject of “medical devices” teach or suggest that the subject about which the warning is issued is an entry about the use of the medical device (much like the warning about the drug dosage). Ehsani does not expressly mention the FDA but teaches the existence of “RULES” for a domain and in the medical domain the “rules” generally come from the FDA:  “[0036] The input data and the system mode are passed on to the Dialog Interface Engine 150. The Dialog Interface Engine 150 maps the input signal to Domain Concept Objects 185. Domain concept objects 185 are a plurality of electronically stored data that represent domain concepts. Each of the Domain Concept Objects 185 may contain a number of components, which are stored in the Domain Database 180. Possible components of a domain concept object are (1) a domain specific regular expression rule set for extracting meaning from the input and (2) a set of domain objects that describe all or most information regarding a particular topic. A domain concept object could also comprise a set of variables as well as a set of trigger rules with associated actions. Such actions may include filling field objects in a form and providing instructions for assembling an output to user 110. ….”]
Dai/Kodish-Wachs and Ehsani pertain to obtaining medical information from a dialog and it would have been obvious to modify the system of combination with the teaching of Ehsani regarding issuing notifications to a doctor based on his input to the system when the input involves the use of a medical device.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 10, Dai teaches that not in its embodiments but in the related art a question and answer model may be used.  “[0094] In related art, the patient's answers are often obtained through multiple rounds of question and answer, for example, whether she is pregnant or whether he/she is determined to have the disease. In this embodiment, because the question framework has been determined, the procedure is easier to handle and get answers….”  Because the main embodiment of Dai is not directed to a question-answer format, it does not discuss machine-generated synthesized questions.
Neither does Kodish-Wachs.
Ehsani teaches:
10. The method of claim 1, further comprising: 
synthesizing, based on a question and answer model, machine-generated questions and corresponding machine-generated answers from the set of one or more content items. [Ehsani, Figure 1 “Dialog Interface Engine 150” and Figure 7 showing the questions that are “synthesized” by the “Dialog Interface Engine 150” and presented to the “doctor 610” of Figure 6 based on the content of the input.  See Figure 6, “Dosage: ??? 655.”  Ehsan uses both an “eavesdropping technique” to   “[0016] The inventive subject matter provides apparatus, systems and methods for collecting information at its point of origin and for filling out one or more predefined forms, through at least two techniques: (1) passively acquiring information during the course of a person(s)'s normal activities using a device to "eavesdrop" on the person(s), or (2) using an active spoken dialog interaction technique to collect information from the person to ensure completion of all required fields in the predefined forms.”   “[0017] The eavesdropping technique uses the same spoken dialog system architecture as the active dialog technique to interpret and process audio signals. However, the eavesdropping technique only updates field values for the predefined forms based on speech input, and displays the updated forms to the user. The active spoken dialogue technique, on the other hand, not only updates field values for the predefined forms, it also produces system queries triggered by form fields that are not completed during an interaction. The active spoken dialogue technique may also be used to prompt the user for more information and provide warnings to the user about possible errors in the data. The spoken dialog system preferably communicatively couples with databases, the internet and other systems over a network (e.g., LAN, WAN, Internet, etc.).”]
Dai/Kodish-Wachs and Ehsani pertain to determining a medical condition of a patient based on extracting information of a conversation and it would have been obvious to combine the active spoken dialog technique which solicits information from the participants in the conversation from Ehsani with the passive eavesdropping system of combination in order to provide a means for filling the gaps left in the information that was passively provided.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 11, Ehsani was cited for teaching the “machine-generated questions” and teaches:
11. The method of claim 11 (interpreted as depending from Claim 10), 
wherein the information being conveyed by the person is an answer to a question that matches one of the machine-generated questions; and [Dai, Figure 6, 655, “Dosage: ???” and Figure 7, 715: “Dosage:???” being answered with “500mg” and then the question 725 by the device “Weight:??” answered as “17 kilograms 730” by the system.]
wherein determining whether the information satisfies the boundary condition includes determining whether the answer being conveyed by the person matches the corresponding machine-generated answer. [Dai, Figure 7, the “boundary condition” generated by the machine is “20-50mg” and in 740 the person says:  “Oh, right, I meant 50 mg.” which now matches the “machine-generated answer” in 735: “The pediatric dose is 20-50 mg per day, 500 mg would be considered an overdose.”]
Rationale as provided for Claim 10.  This Claim expands upon a feature brought in from Claim 10.

Regarding Claim 15, Dai and Kodish-Wachs do not teach indicators that show part of the input falls within approved values and parts do not or at least an example of such situation is not provided in these references. 
Ehsani teaches:
15. The method of claim 1, wherein the indicator includes a satisfaction indicator that indicates that a first portion of the information satisfies the boundary condition and a breach indicator that indicates that a second portion of the information breaches the boundary condition. [Ehsani, Figure 7 box 725 shows that the input information of 500 mg is accepted and entered in the Device Display at 725 as a “satisfaction indicator that indicates that a first portion of the information satisfies the boundary condition” of dosage in this case.  Then in box 735, the entry of 500 mg is removed and replaced with a “breach indicator” in the form of question marks: “???” because after the entry of the weight value of 17 kg, this same previous “portion of the information” is now in “breach” of the “boundary condition” because the “boundary condition” has changed.  Point being that there is a “satisfaction indicator” in 725 and again in 745 and a “breach indicator” in 735.]
Dai/Kodish-Wachs and Ehsani pertain to determining a medical condition of a patient based on extracting information of a conversation and it would have been obvious to combine the active spoken dialog technique which engages the participants in the conversation and provides feedback to their input from Ehsani with the more passive system of combination in order to provide real-time feedback to the doctor and permit him to correct his input.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 16, Dai and Kodish-Wachs do not teach “modifying” what the user puts in because their user is either the patient or the medical professional asking questions from the patient.  At least such an example, while plausible in view of Figure 4 of Kodish-Wachs, is not express in these references. 
Ehsani teaches:
16. The method of claim 1, wherein the indicator includes a proposed modification to the information in order to satisfy the boundary condition associated with the subject. [Ehsani, Figure 7, the system is suggesting that 500 is too much and 20-50 mg is probably the correct dose (725 to 735) and thus teaches “the indicator including a proposed modification to the information” that is input by the doctor user.]
Dai/Kodish-Wachs and Ehsani pertain to determining a medical condition of a patient based on extracting information of a conversation and it would have been obvious to combine the active spoken dialog technique which engages the participants in the conversation and provides possible corrections to their input from Ehsani with the more passive system of combination in order to provide real-time feedback to the doctor and permit him to correct his input.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dai and Kodish-Wachs in view of Prakash (U.S. 2016/0012194).
Regarding Claim 9, Dai teaches and therefore suggests:
9. The method of claim 1, 
wherein the subject is a medical condition; [Dai, Figure 2, S201:  “Determine at least one consultation keyword based on the consulting information”.  The detected “consulting keyword” is the name of the disease/ “medical condition” and the method of Figure 2 finds the appropriate medicine accordingly.  “[0091] …Exemplarily, the obtained keywords include, but are not limited to, a keyword related to the patient's disease, a keyword related to the patient's characteristics, a keyword related to the 11patient's appeal, or a keyword related to the patient's response to medicines….”  According to Figure 3, the disease/ “medical condition”  is connected in the database to the medication:  “[0105] In step S302, the disease name in the medicine data is used as a starting point, the medicine name corresponding to the starting point and the precautions for usage of the medicine are associated to determine a data triple of "entity-relationship-entity", so as to build a medical knowledge graph.”]
wherein the information being conveyed by the person is a treatment plan for the medical condition; and [Dai teaches that a patient or a person related to the patient inputs “information” regarding the “subject” of the consultation such as:  “[0118] Exemplarily, in the specific implementation of step S201, according to the consultation information about the patient's medication entered by the user, for example, "I am 72 years old, have a cold recently, and are allergic to penicillin, please recommend the medicines I can use." The above consultation information may be segmented through NLP, and part-of-speech tagging and other operations may be carried out. The keywords obtained through the consultation may include cold (disease keyword), elderly (patient characteristic keyword), penicillin allergy (the keyword related to the patient's response to medicines), and the like.”  This teaching suggests that the user/patient may also indicate which “treatment plan” he may be on.]
wherein the boundary condition includes FDA-approved treatment plans for the medical condition. [Dai teaches that the appropriate medicines for this patient are recommended as shown in Figure 2, S203 and Figure 6.  “0088] In step S203, the target recommended medicine and unrecommended medicine information to complete the recommendation of the medicine.”  This teaching suggests that the output recommended medicine is FDA approved because it is collated according to the process of Figure 3.  “[0102] In an exemplary embodiment, the above medicine knowledge graph is constructed based on medical literature knowledge and clinical practical data….”   “[0101] … For example, the precautions may include that "the medicine should be used by pregnant women with caution", "the medicine cannot be used along with the medicine with the name M", and the like.”]
Dai and Kodish-Wachs do not expressly mention the FDA although little is permitted to occur in the medical field without compliance with the various FDA regulations or guidelines.
Prakash expressly teaches:
wherein the boundary condition includes FDA-approved treatment plans for the medical condition. [Prakash is directed to a medical behavioral support adaptive (BSA) system:  “The BSA system facilitates a dynamic feedback process by continually monitoring user interaction and medical and financial behavior …”  Abstract.  Prakash uses FDA warning regarding the medical behavior of the users:  “[0009] … For example, websites such as WebMD provide users with the ability to search an extensive database of health-related information. In addition to providing a searchable database, other features include a "symptom checker" (which provides potential diagnoses based upon users' answers to questions relating to symptoms) and a "medication tracker" (which enables users to maintain lists of their current medications, and provides information relating to drug interactions, side effects, and FDA warnings). As noted above, however, such "on demand" systems provide limited personalization, as the information they provide is based on keyword searches rather than personal health-related data adaptively collected on a continual basis over time.”  The data collected by Prakash include:  “[0065] … Various other patterns and correlations of aggregate data (e.g., potentially dangerous side effects of a particular drug or combination of drugs, or effective treatments, products or services) are made possible by the availability of dynamically updated detailed health profiles….”  See Figures 4 and 10-11 regarding the input of information via a Dialog with the patient regarding his symptoms etc.]

Dai/Kodish-Wachs and Prakash pertain to determining a medical condition of a patient based on extracting information of a conversation and it would have been obvious to modify the system of combination which does not mention the FDA expressly with the express recitation of Prakash that the treatments and drugs used must be FDA approved.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dai and Kodish-Wachs in view of and Ehsani and further in view of Are (U.S. 20190206553).
Regarding Claim 17, Dai/Kodish-Wachs do not discuss grading or evaluating the users. 
Ehsani teaches:
17. The method of claim 1, wherein the indicator includes a score that indicates how often the person provides information that satisfies or breaches the boundary condition. [Ehsani in Figure 5 and particularly Figure 7 teaches that the system catches the incorrect input of information by the doctor user.]
Dai/Kodish-Wachs and Ehsani pertain to obtaining medical information from a dialog and it would have been obvious to modify the system of combination with the teaching of Ehsani regarding issuing notifications to a doctor based on his input to the system when the information input by the doctor is wrong in view of the other information.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

    PNG
    media_image6.png
    620
    470
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    656
    461
    media_image7.png
    Greyscale

Ehsani does not teach that it keeps track of the errors and grades the doctor.

Are teaches:
… wherein the indicator includes a score that indicates how often the person provides information that satisfies or breaches the boundary condition. [Are is directed to a method of evaluating and grading/scoring the clinicians that are engaged in care of patients and takes into account their interactions with the patient and their rate of success.  “[0082] Some embodiments of the disclosure further comprise using the patient-attribution assignments to evaluate clinicians. For instance, the outcomes for the patient(s) attributed to a particular clinician may be received and used to evaluate the clinicians. Evaluations of a clinician may include scoring a clinician or categorizing the clinician based on patient outcomes. ….”  “9. … determining a plurality of patient-attribution assignment records for a first clinician, each patient-attribution assignment record attributing a patient to the first clinician based on a care responsibility score indicating a level of responsibility of the first clinician for the patient, wherein each care responsibility score is determined by: assigning an initial care responsibility level for each interaction between the patient and the first clinician; determining a rate of decay of the care responsibility level for each interaction; using the initial care responsibility level and the rate of decay for each interaction to determine the care responsibility score for the first clinician; ….”  Are does not score the doctor according to how many correct conversations he has had with the patient but the outcome is certainly correlated with the doctor giving bad advice.]
Dai/Kodish-Wachs/Ehsani and Are pertain to dispensation of medical information and it would have been obvious to modify the system of combination which already notifies the doctor of his erroneous input with the system of Are which keeps tracks of errors by a doctor in order to assign a grade/score to the doctor and have an evaluation for the professional clinician.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding Claim 3, Kodish-Wachs teaches:
3. The method of claim 2, 
wherein the set of one or more content items include structured data that is organized in a defined format that includes a plurality of labels, and [Kodish-Wachs, Figure 2 shows the “structured dialogue data 204” and their labels.   “For example, referring to FIG. 1, a first dialogue segment 112 may comprise "Well, I'm glad that we caught that and got it taken care of. Since that time, have you been feeling okay? No shortness of breath?" The utterance "shortness of breath" can be weighted higher based on its relevancy to a particular knowledge domain (e.g., medical symptoms) and, thus, qualify as one or more target concepts. Utterances using stop words that do not convey any meaning (a, the, and, or, etc.) may not be labeled as a target concept and, potentially, filtered. It should be appreciated that while utterances may not be labeled as a target concept, they may still be used for other purposes (e.g., to determine a dialogue goal)…..”  Col. 14, lines 32-37.  “The structured data model can be fully-structured or semi-structured. For instance, the structured dialogue data 204 may be generated utilizing a fully-structured data model, such as a relational model database (e.g., SQL Database)….”  Col. 15, lines 8-12.]
wherein extracting the boundary condition includes retrieving a value associated with at least one of the plurality of labels. [Kodish-Wachs teaches that “target concepts” have “values” that may “quantify the target concept.”  “Target concepts” link to “dialog goals” / “boundary conditions.”  “In one embodiment, the plurality of utterances by the second entity in a second dialogue segment may be parsed as a value that modifies a target concept associated with a first dialogue segment. With continued reference to FIG. 1, the plurality of words 104a-n communicated by the second entity Respondent 120 in a second dialogue segment 114 may be parsed to determine that the value(s) 124 ("Yeah, I've been feeling good") modifies the target concept 116 from a first dialogue segment 112. For example, the value may confirm, validate, negate, deny, qualify, or quantify the target concept….”  Col. 13, line 60 to Col. 14, line 10.]

Regarding Claim 4, Kodish-Wachs teaches:
4. The method of claim 2, 
wherein the set of one or more content items include unstructured data that is not organized in a defined format that includes a plurality of labels; and   [Kodish-Wachs teaches that data starts in an unstructured format, Figure 2, unstructured dialogue data 202:  “Turning now to FIG. 2, in one aspect, embodiments retrieve dialogue data 202 from computer readable memory and generate structured dialogue data 204.  … The attributes of the utterance can include a data source for the unstructured dialogue data, a timestamp for the utterance (e.g., a start-stop time of the utterance), a speaker name, a speaker role, an utterance subject, a particular dialogue segment for a particular utterance, a grammatical state for the utterance, biomedical clinically relevant terms, key words and phrases (e.g., "clue words"), an extracted concept, a purpose of visit (e.g., social courtesy, history, clinical examination, clinical planning, interruption, and clinical procedure) a speaker goal (e.g., to seek, give, confirm, or clarify), a dialogue goal (e.g., a speaker goal or a dialogue topic), a widget, or a widget value. It should be appreciated that the structured dialogue data may also include undiscovered concepts within the dialogue data.”  Col. 14, line 32 to Col. 15, line 7.]
wherein extracting the boundary condition comprises: 
converting the unstructured data into structured data that is organized in the defined format that includes the plurality of labels; and [Kodish-Wachs teaches that data is converted from the unstructured format 202 to a structured format 204:  “Turning now to FIG. 2, in one aspect, embodiments retrieve dialogue data 202 from computer readable memory and generate structured dialogue data 204. …” Col. 14, 32-37.]
retrieving a value associated with at least one of the plurality of labels. [Kodish-Wachs teaches that “values 124” of utterances modify the “target concepts” that change the “dialog goals.” “For example, the value may confirm, validate, negate, deny, qualify, or quantify the target concept. As shown, in response to the first entity asking whether the second entity has not had any of shortness of breath, the second entity responds with "Yeah, I've been feeling good." Structured data can then be generated by linking the extracted concept 160 of Dyspnea from one utterance to the first dialogue goal of patient history 130 and the qualifier of the extracted concept from another utterance.”  Col. 14, lines 1-10.]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659